Citation Nr: 1002187	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  09-25 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from July to December 
1945, and from March 1952 to February 1954.  He died in 
October 1994 at age 66, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 determination issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which determined that the appellant had 
excess income for receipt of death pension benefits.  The 
appellant's motion for an advance upon the Board's docket was 
granted in December 2009.  The case is ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The appellant's countable income for all periods 
pertinent to her claim exceed the maximum annual income for 
payment of any pension benefits.


CONCLUSION OF LAW

The appellant's countable income precludes her from receiving 
any pension benefits.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

Following receipt of the appellant's claim in May 2008, the 
RO did not provide the appellant with VCAA notice.  However, 
following the appellant's notice of disagreement with respect 
to payment of widow's pension, the RO provided her with a 
Statement of the Case in 2009 which did include all of the 
relevant and arguably applicable laws and regulations 
governing payment of pension benefits, along with a clear 
explanation of the reason her claim was being denied, which 
informed her that the evidence necessary to substantiate her 
claim would be evidence that her income or excludable 
expenses allowed payment of pension.  Of course, this was not 
timely provided notice to the appellant.  However, VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (2); Manning 
v. Principi, 16 Vet. App. 534 (2002); Livesay v. Principi, 15 
Vet. App. 165 (en banc 2001).  

During the pendency of this appeal, the RO explained that the 
appellant had excess income for countable pension, and she 
subsequently reported that she no longer received income from 
part-time employment, and she also submitted excludable 
medical expenses, but this still did not reduce her countable 
income below the amount necessary for receipt of any pension 
benefits.  At this point, it is clear that the appellant has 
actual knowledge of the evidence necessary to substantiate 
her claim, and the clear evidence of income on file continues 
to preclude payment of pension benefits of any amount.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

To establish basic eligibility for VA death pension benefits 
to a surviving spouse of a Veteran, the Veteran must have had 
the requisite military service identified at 38 U.S.C.A. 
§ 1541 (a); 38 C.F.R. §§ 3.3, 3.314 (b).  It does appear that 
the Veteran had the requisite military service for payment of 
death pension benefits.  

Payment of VA pension benefits are made at specified annual 
maximum rates, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  In 
determining countable income, all payments of any kind or 
from any source will be included, unless specifically 
excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. 
§§ 3.271, 3.262, 3.272.  Necessary medical expenses may be 
deducted from countable income.  

The maximum annual pension rate (MAPR) is set by Congress.  
That rate, which changes annually, is published in Appendix B 
of the Veterans Benefit Administration Manual M21-1.  
38 U.S.C.A. § 1521 (a)(b); 38 C.F.R. § 3.3 (a)(3), 3.23.  

Analysis:  The appellant's claim for death pension was 
received in May 2008, following the Veteran's death in 
October 1994.  The death certificate lists a single cause of 
death of small cell lung cancer with no contributing factors.  
The Veteran is not shown to have been granted service 
connection for any disease or injury incurred or aggravated 
in line of active military duty.  A claim for service 
connection for the cause of the Veteran's death, including 
dependency and indemnity compensation, was denied by the RO 
as a matter of course in its initial July 2008 determination, 
but the appellant only disagreed with denial of pension 
benefits so the issue of dependency and indemnity 
compensation is not perfected for appeal.  There is certainly 
no evidence on file that the Veteran's death from lung cancer 
in 1994 was in any way attributable to any incident, injury 
or disease of military service which ended in July 1956.

That same initial July 2008 determination noted that the 
appellant had annual income of over $12,000 in Social 
Security benefits, and annual retirement pension of $1,757, 
and earned income of $2548.  This clearly placed her in 
excess of the annual maximum income of $7,498 for payment of 
pension in 2007.  This decision included consideration of the 
$1,156 medical expenses calculated from her Medicare 
premiums, less 5 percent of her maximum annual death pension 
rate, which was $374.

The appellant subsequently notified the RO that she quit her 
job and thus lost her employment income effective in May 
2008.  She also provided a more detailed listing of medical 
expenses.  She claimed an annual expense of $1,156 for Part B 
of Medicare private medical insurance, and prescription drugs 
of $1,275 per year.  The RO recalculated based upon these 
figures but found that the appellant still had excess income 
for receipt of any VA pension benefits.  

At that time in August 2009, it was determined independently 
that the appellant received $1,065 per month in Social 
Security benefits, and it was also shown that she was not 
paying the monthly Medicare premium, so this amount could not 
be considered as a medical expense for deduction from annual 
income.  At that time, annual Social Security income was 
$12,780, annual retirement pension was $1,757, and this 
totaled annual countable income of $14,537.  Deducting the 
$1,275 estimated annual prescription expenses for 2009 still 
left a remaining countable income of $13,262.  Effective 
December 2008, the maximum annual income level for payment of 
any pension benefits was $7,933.  This meant that the 
appellant still received $5,329 over and above the amount of 
countable income for payment of any VA pension benefits on 
her behalf.  

In her June 2009 Substantive Appeal, the appellant indicated 
that she intended to provide a more up-to-date list of 
medical expenses but no further information has been received 
from her over the following six-months.  Accordingly, the 
evidence on file shows that the appellant has received 
countable income in excess of that allowed for payment of any 
pension benefits at all times during the pendency of this 
appeal, and the claim must be denied.  Should the appellant 
have a reduction in countable income, or additional 
documented medical expense exclusions from income, she may 
attempt to obtained pension benefits at any time.  


ORDER

Entitlement to death pension benefits is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


